Alexander, J.
(concurring). The majority concedes that on this record reasonable minds may differ over whether the anonymous tip, together with the observations of the detectives at the scene, provided reasonable suspicion for the forceable stop and frisk. Because I believe the actions of the detectives in converging on the defendant with guns drawn and ordering him out of the car without any inquiry or observation of criminal activity were unreasonable and alone justify reversal of defendant’s conviction, I need not and do *232not reach the issue that divides the court — whether the rationale of Michigan v Long (463 US 1032) should be adopted under our State Constitution. Moreover, I do not understand the majority’s holding to conclude that such a forceable detention — unsupported by observed indicia of criminality — is always reasonable under the Fourth Amendment whenever the noncriminal details of the anonymous tip are confirmed by observations at the scene. Accordingly, I concur in result only.